Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed on 09/08/2021, has been entered and carefully considered. 
Claims 8, 12, 14, 18 have been amended; Claims 19-22 have been newly added and Claims 8-9, 12-15 and Claim 18-22 are currently pending. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the independent claims 12, 14 and 18 to include limitation “the index values being respectively provided to candidates of configuration values of parameters including a mapping method of a demodulation reference signal and a length of the signal”. The amended claims overcome the reference in the record. However, the original specification fails to provide the support for the newly added limitation. Please refer to the 112 rejection below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 12-15 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites the limitation “the index values being respectively provided to candidates of configuration values of parameters including a mapping method of a demodulation reference signal and a length of the signal”.  Particularly, Applicant pointed to paragraph 0130 of the original specification for support. However, paragraph 0130 of the original specification fails to describe the index values being respectively provided to candidates of configuration values of parameters including a length of the signal. 
The following is the quotes from paragraph 0130 of the original specification: 
[0130] The parameters of the mapping configuration notified by explicit signaling may be, for example, a value indicating one of mapping method 1 and mapping method 2, a mapping pattern indicating the mapping position of the demodulation RS, a transmission period of each10 signal, the number of signals, a sequence used, and the number of antenna ports used. The values to be indicated may be the configuration values or index values provided to the candidates of a plurality of configuration values. The values to be reported may be index values collectively provided to the candidates of a plurality of configuration values. When the index values are used, the size of signaling required for the notification of the mapping15 configuration can be smaller than when the configuration values are reported. 

The above paragraph 0130 only described that when the index values are used, the size of signaling required for the notification of the mapping15 configuration can be smaller than when the configuration values are reported. It doesn’t say anything about the index values provide information about the length of the signal. Thus, the original specification fails to provide the support for the newly amended limitation.  
Claims 12, 14 and 18 are rejection for the similar reasons stated above. 
Claims 9, 13, 15, 19-22 dependent claims of Claims 8, 12, 14, 18 respectively, thus are rejected for the same deficiency. 
For the purpose of examination, the claims are examined by omitting the newly added limitations which lack of specification support. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 12-15, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US 2017/0272141), in view of Qualcomm, “Discussion on DL DMRS design”, further in view of Ericsson, “DMRS placement configurations”. 
Regarding claim 8, Horiuchi teaches a terminal, comprising: 
one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of a demodulation reference signal ([0173], “configures a DMRS mapping pattern based on a control signal included in a received signal”, it’s noted that control signal indicates DMRS  mapping pattern correspond to the index recited in the claim,  “a demodulation section that identifies a position of a DMRS based on the DMRS mapping pattern”; also see [0055]); and a processor that controls reception of a demodulation reference signal included in the downlink shared channel using one of a first mapping method and a second mapping method based on the information providing the one of the index values ([0173], “then performs channel estimation using the DMRS, and demodulates a data signal; also see [0055], all 0-bit sequence indicate one of the mapping methods; it’s noted that the bit sequence correspond to one of the index values). 
Horiuchi does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRS should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 

Ericsson teaches a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Regarding claim 9, Horiuchi in view of Qualcomm and Ericsson further teaches the receiver receives the information providing one of the index values (Horiuchi, [0173], “information indicating the DMRS mapping pattern”, [0046], “a DMRS mapping pattern is indicated to each terminal by signaling using multiple bits”). 

Regarding claim 12, Horiuchi teaches a terminal, comprising: 
a receiver that receives information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of a demodulation reference signal ([0173], “configures a DMRS mapping pattern based on a control signal included in a received signal”, it’s noted that control signal indicates DMRS  mapping pattern correspond to the index recited in the claim,  “a demodulation section that identifies a position of a DMRS based on the DMRS mapping pattern”; also see [0055]); 38858252Application No. 16/483,365Docket No.: 18290-013001 a processor that maps the demodulation reference signal using one of a first mapping method and a second mapping method based on the 
Horiuchi does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRS should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Horiuchi in view of Qualcomm doesn’t explicitly teach a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in 

Regarding claim 13,  Horiuchi in view of Qualcomm and Ericsson further teaches the terminal receives the information providing the one of the index values via downlink control information (Horiuchi, [0173], “information indicating the DMRS mapping pattern”, [0046], “a DMRS mapping pattern is indicated to each terminal by signaling using multiple bits”).

Regarding claim 14, Horiuchi teaches a base station (Fig. 9), comprising: 
a processor that maps a demodulation reference signal a downlink shared channel  ([0004], “physical downlink shared channel (PDSCH”) and [0174])…
and a transmitter that transmits the demodulation reference signal and information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of the demodulation reference signal ([0174], “transmitting a transmission signal including information indicating the DMRS mapping pattern and a DMRS mapped …”; also see [0055], the all-0 bit sequence is one of the index values). 
Horiuchi does not explicitly teach that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled. 
Qualcomm teaches said the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the receiver to achieve pipeline processing of channel estimation, data demodulation/decoding and send self-contained ACK I the first UL opportunity after reception of all the data (see paragraph under Section 5. 1). 
Horiuchi in view of Qualcomm doesn’t explicitly teach that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches that the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Regarding claim 15, Horiuchi in view of Qualcomm and Ericsson further teaches the transmitter transmits the information providing one of the index values (Horiuchi, [0173], “information indicating the DMRS mapping pattern”, [0046], “a DMRS mapping pattern is indicated to each terminal by signaling using multiple bits”). 

Regarding claim 18, Horiuchi teaches a system comprising: 

Horiuchi does not explicitly teach that a second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled 
Qualcomm teaches said a second mapping method, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled (page 3, Section 5.1, Fig. 1,  Front-Loaded DMRS pattern locations for low latency applications:  DMRSA should be placed toward the beginning of the first slot).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Qualcomm in the system disclosed by Horiuchi in order to enable the 
Horiuchi in view of Qualcomm doesn’t explicitly teach a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel. 
Ericsson teaches a first mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel (page 1, last paragraph, “placing the DMRS at the 4th or 5th symbol).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Ericsson in the system disclosed by Horiuchi in view of Qualcomm in order to provide slightly better chance to combat channel variation in the time domain across the transmission slot comparing with the early DMRS pattern (see page 1, last paragraph of Ericsson). 

Regarding Claims 19, 20, Horiuchi in view of Qualcomm and Ericsson further teaches the receiver receives the information providing the one of the index values and receives the signal of the downlink shared channel based on the information providing the one of the index values (Horiuchi, [0004], DMRS is used as reference signal used for demodulating a physical downlink shared channel (PDSCH), which corresponds to a data signal; [0173], “configures a DMRS mapping pattern based on a control signal included in a received signal …. and demodulates a data signal”).

Regarding claim 21, Horiuchi in view of Qualcomm and Ericsson further teaches the transmitter transmits the information providing the one of the index values and transmits a signal of the downlink 

Regarding claim 22, Horiuchi in view of Qualcomm and Ericsson further teaches: the base station transmits the information providing the one of the index values and transmits the signal of the downlink shared channel based on the information providing the one of the index values (Horiuchi, [0004]; [0023], [0055], all-0 bit sequence corresponds to one of the index values;); and the terminal receives the information and receives the signal of the downlink shared channel based on the information providing the one of the index values (Horiuchi, [0004], DMRS is used as reference signal used for demodulating a physical downlink shared channel (PDSCH), which corresponds to a data signal; [0173], “configures a DMRS mapping pattern based on a control signal included in a received signal …. and demodulates a data signal”).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-272-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411